      Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 1 of 10 PageID #:380




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION

Armand M. Clemons,                                     )
                                                       )
                   Plaintiff,                          )
                                                       )      Case No. 3:20-cv-50330
          v.                                           )
                                                       )      Magistrate Judge Lisa A. Jensen
Dr. Merrill Zahtz,                                     )
                                                       )
                   Defendant.                          )


                                 REPORT AND RECOMMENDATION

        For the following reasons, it is this Court’s report and recommendation that Defendant’s
request for dismissal of the third amended complaint be granted and that Plaintiff’s claims be
dismissed without prejudice for failure to exhaust available administrative remedies. Any
objection to this report and recommendation must be filed by September 15, 2021. See Fed. R.
Civ. P. 72(b). Failure to object may constitute a waiver of objections on appeal. See Provident
Bank v. Manor Steel Corp., 882 F.2d 258, 260-61 (7th Cir. 1989).

                                              BACKGROUND

I. Procedural History

        Plaintiff Armand M. Clemons, 1 now an inmate at Logan Correctional Center, filed a pro
se civil rights action in August 2020 pursuant to 42 U.S.C. § 1983. Dkt. 1. Plaintiff raised claims
about multiple events that occurred at several institutions. As relevant here, Plaintiff alleged that
following an attack in June 2018 at Dixon Correctional Center (“Dixon”), a nurse refused to
provide treatment for her wrist injury. A Dixon correctional officer and a nurse also denied her
request to see a doctor. When Plaintiff was transferred to Robinson Correctional Center
(“Robinson”), she received an x-ray that revealed her wrist was fractured. After her transfer back
to Dixon in April 2019, Dr. Merrill Zahtz, the Medical Director at Dixon, failed to provide
adequate medical treatment for her wrist injury. The district court dismissed Plaintiff’s complaint
without prejudice for improper joinder of claims. Dkt. 14.

         In her amended complaint, Plaintiff again alleged, in part, that following an inmate attack
in June 2018 a nurse refused her medical treatment. Dkt. 15. Like the first complaint, Plaintiff’s
only mention of Dr. Zahtz was in relation to his treatment for her wrist injury in April 2019. The
district court again dismissed Plaintiff’s amended complaint for improper joinder of claims. Dkt.
17.


1
    Plaintiff’s preferred pronouns are she/her. See Dkt. 7.
                                                        1
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 2 of 10 PageID #:381




       In her second amended complaint, Plaintiff narrowed her claims and named only Wexford
and Dr. Zahtz as defendants. Dkt. 18. Plaintiff alleged that on June 12, 2018, she was attacked by
another inmate. Plaintiff was taken to see a nurse and complained of wrist and hand pain. The
nurse would not treat her injury. The nurse told Plaintiff that her wrist was only bruised and denied
her request to see Dr. Zahtz. Plaintiff was placed in segregation for the next two weeks until she
was transferred to another facility. While in segregation, Plaintiff’s requests for pain medication
and an x-ray from the nurses were denied. Plaintiff sent Dr. Zahtz several “slips” seeking medical
treatment for her wrist, but Dr. Zahtz refused to look at her wrist in segregation. Dkt. 18 at 8.
Following Plaintiff’s transfer to Robinson, she continued to complain about severe pain. On
September 13, 2018, Plaintiff received an x-ray and was told her left wrist was fractured. Plaintiff
was later transferred back to Dixon in April 2019. For the next several months, the nurses and Dr.
Zahtz refused to provide Plaintiff with medical treatment for her wrist injury.

       After screening Plaintiff’s second amended complaint, the district court allowed her to
proceed with a deliberate indifference claim against Dr. Zahtz. Dkt. 20. The district court noted,
however, that while Plaintiff’s complaint mentioned several nurses in the recitation of facts, she
did not name them as defendants. Dkt. 20 at n.1. Accordingly, the district court stated that to
proceed against these nurses Plaintiff would need to identify them and name them in an amended
pleading.

        In February 2021, this Court recruited counsel for Plaintiff, and counsel filed a third
amended complaint naming only Dr. Zahtz. Dkts. 33, 44. In this complaint, Plaintiff alleges that
immediately following the inmate attack on June 12, 2018, a nurse that was supervised by Dr.
Zahtz examined Plaintiff’s injury and diagnosed her with a bruised left wrist. Plaintiff was then
placed in segregation. Over the next two weeks, Plaintiff continued to experience pain and
suffering and sought medical treatment from Dr. Zahtz. Dr. Zahtz “did not treat Plaintiff’s left
wrist and continued to diagnose Plaintiff with a bruised left wrist.” Dkt. 44 at 3.

        Plaintiff was then transferred to Robinson, where she was examined by Dr. Clifford
Johnson, Jr. on September 13, 2018 and was diagnosed with a left wrist fracture. Dr. Johnson
ordered a CT scan of Plaintiff’s wrist so that surgical plans could be made. Plaintiff alleges that at
no time prior to September 13, 2018 did she know that she suffered from a fractured left wrist.
When Plaintiff was transferred back to Dixon, Dr. Zahtz did not order or approve surgery for
Plaintiff’s left wrist despite knowing that she suffered a fractured wrist and required surgery. In
November 2020, Dr. Zahtz ultimately approved Plaintiff’s wrist surgery, which she received in
March 2021. Accordingly, Plaintiff alleges that Dr. Zahtz was deliberately indifferent to her
serious medical condition, her requests for treatment, and Dr. Johnson’s diagnosis and medical
plan. Plaintiff also alleges that Dr. Zahtz provided inadequate medical treatment when he failed to
diagnose and continued to misdiagnose Plaintiff’s left wrist fracture, failed to properly treat her
left wrist fracture, and failed to refer her to a medical specialist for treatment.

        Defendant Dr. Zahtz answered and asserted the affirmative defense of failure to exhaust
administrative remedies. The parties completed limited discovery and submitted briefing on that
issue. See Dkts. 49, 51. On August 4, 2021, this Court conducted an evidentiary hearing pursuant
to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008). The parties introduced several exhibits at the



                                                  2
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 3 of 10 PageID #:382




hearing, see Dkt. 48, 2 and called two witnesses, Plaintiff and Debbie Knauer, Chairperson for the
Administrative Review Board (“ARB”).

II. Pavey Hearing

       At the hearing, Plaintiff testified that she sustained an injury to her left wrist on
June 12, 2018, when she was attacked by another inmate. After the attack, Plaintiff was taken to
the health care unit where a nurse looked at her wrist. Plaintiff complained about pain, asked for
an x-ray, and asked to see the doctor. However, the nurse told her nothing was wrong, her wrist
was only bruised, and did now allow Plaintiff to see Dr. Zahtz. Plaintiff was taken directly to
segregation.

        Plaintiff was in segregation from June 12, 2018 until June 27, 2018, when she was
transferred to Robinson. Plaintiff explained that while in segregation, Dr. Zahtz would come once
or twice a week to make his rounds and see other inmates. Plaintiff first testified that there were
“multiple times” where she showed Dr. Zahtz her wrist and he told her nothing was wrong.
However, when later asked by defense counsel if she saw Dr. Zahtz in segregation, she testified
that Dr. Zahtz only looked at her wrist once through the chuckhole of her cell door.

       Plaintiff testified that the nurses came to segregation every day. Plaintiff testified that she
complained to the nurses every day that something felt wrong with her wrist, she was in pain, and
she needed an x-ray and pain medication, but the nurses kept telling her there was nothing wrong
and would not give her any pain medication. The nurses also would not allow Plaintiff to see Dr.
Zahtz in the hospital at Dixon.

        Plaintiff testified that she did not file a grievance while at Dixon because Dr. Zahtz and the
nurses told her that nothing was wrong, and she was under the assumption that her wrist was only
bruised. Plaintiff also testified that she could not write because of her wrist injury on her dominant
hand. Plaintiff also testified that her request for a grievance form from Dixon staff while in
segregation was ignored.

        Plaintiff testified that while at Robinson, she eventually received an x-ray and was sent to
see an outside specialist on September 13, 2018. The specialist diagnosed her with a fractured
wrist and told her she needed surgery. That was the first time Plaintiff was told she had a broken
left wrist. A few days later, Plaintiff found someone to help her write the grievance at issue.

        Plaintiff testified that she filed only one grievance regarding the medical care she received
for her wrist following the June 12, 2018 attack. Plaintiff filed the grievance on September 18,
2018, while at Robinson. Dkt. 48-3 at 2-3. On the same day, a counselor responded to Plaintiff’s
grievance and noted that it was outside of the prison’s jurisdiction and instructed Plaintiff to send
the grievance directly to the ARB. Plaintiff testified that her counselor sent her grievance directly

2
  This Court granted Defendant’s unopposed motion to seal Plaintiff’s medical records, which were later
admitted into evidence without objection. Dkt. 55, 59. However, neither party referred to these medical
records, which include treatment records from September 13, 2018 through April 15, 2021, at the hearing
or in their briefs and this Court is not relying on those records in making this ruling. Accordingly, Plaintiff’s
medical records, Dkt. 48-8, are hereby stricken.
                                                       3
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 4 of 10 PageID #:383




to the ARB. On September 26, 2018, the ARB rejected Plaintiff’s grievance as untimely filed. Dkt.
48-3 at 1.

        In her grievance, Plaintiff stated that on June 12, 2018, while incarcerated at Dixon, she
was attacked by another inmate and sustained a broken left wrist. She was taken to the health care
unit, where she complained to the nursing staff of severe wrist pain. Plaintiff was ignored when
she sought treatment by the nurse, who acted like Plaintiff was a nuisance. The nurse told Plaintiff
her wrist was only bruised and did nothing for her injury. Plaintiff stated that at Dixon, she was
not given x-rays to determine if her wrist was broken and was denied basic medical treatment.
Plaintiff “was not allowed to see the Prison Doctor[ ] or taken to a hospital.” Dkt. 48-3 at 3. She
was given no medical treatment or pain medication. Plaintiff also stated she “was not allowed to
file a Grievance.” Dkt. 48-3 at 3. Plaintiff stated that the delay in treatment was going to create
future pain and suffering that could have been prevented. Plaintiff also stated that the nurses at
Dixon acted at “Gatekeepers” because they decided who was allowed to see the doctor. Dkt. 48-3
at 3. Plaintiff stated she remained at Dixon until June 27, 2018, when she was transferred to
Robinson.

        Plaintiff testified that she provided all the information in her grievance that she could as to
the identity of the nurses and the doctor. Plaintiff explained that she knew Dr. Zahtz’s name but
because she did not know how to spell it, she did not want to include a misspelled name out of fear
that her grievance would be thrown out. She also did not include any descriptive information about
Dr. Zahtz because he was the only doctor at Dixon.

                                       LEGAL STANDARD

         The Prison Litigation Reform Act (“PLRA”) requires inmates to exhaust available
administrative remedies before filing a federal lawsuit concerning prison conditions. 42 U.S.C.
§ 1997e(a); see Pavey, 544 F.3d at 740; Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir.
1999). To exhaust administrative remedies, an inmate must proceed through all steps of the
institution’s grievance process that are available to him. Ford v. Johnson, 362 F.3d 395, 397 (7th
Cir. 2004). That means the inmate must grieve his complaint “using all steps that the agency holds
out, and doing so properly (so that the agency addresses the issues on the merits).” Woodford v.
Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002))
(emphasis in original). The PLRA does not, however, set forth the procedures an inmate must take
to exhaust administrative remedies at a particular institution; rather, the procedures are established
by each institution. See Jones v. Bock, 549 U.S. 199, 218 (2007). The Seventh Circuit requires
strict compliance with the PLRA’s exhaustion requirement. Dole v. Chandler, 438 F.3d 804, 809
(7th Cir. 2006). An inmate “who does not properly take each step within the administrative process
has failed to exhaust [administrative] remedies, and thus is foreclosed by § 1997e(a) from
litigating.” Pozo, 286 F.3d at 1024.

        Failure to exhaust administrative remedies is an affirmative defense. Jones, 549 U.S. at
216. The burden, therefore, is on the defendant to prove by a preponderance of the evidence that
an administrative remedy was available to the plaintiff and that the plaintiff failed to exhaust that
remedy. Jones v. Dart, No. 14 C 1929, 2016 WL 1555588, at *2 (N.D. Ill. Apr. 18, 2016)
(collecting cases).

                                                  4
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 5 of 10 PageID #:384




        State law determines the administrative remedies that a state prisoner is required to exhaust.
Pyles v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016) (citing King v. McCarthy, 781 F.3d 889, 894
(7th Cir. 2016)). The grievance procedures for the Illinois Department of Corrections (“IDOC”)
are set forth in the Illinois Administrative Code. Ill. Admin. Code tit. 20, § 504.800, et seq. An
inmate must first submit a grievance to his counselor. 20 Ill. Admin. Code § 504.810(a). If the
inmate is not satisfied with the counselor’s resolution, he must then file a formal grievance with
his grievance officer. Id. “A grievance must be filed with the counselor or Grievance Officer [ ]
within 60 days after the discovery of the incident, occurrence or problem that gives rise to the
grievance.” Id.

       The grievance officer shall consider the grievance and report his findings and
recommendations in writing to the Chief Administrative Officer (“CAO”). Id. § 504.830(e). The
CAO shall review the findings and recommendation and advise the offender of the decision in
writing. Id. If, after the CAO responds, the inmate still believes that the grievance has not been
resolved to his satisfaction, he may appeal in writing to the IDOC Director. Id. § 504.850(a). The
ARB, appointed by the Director, must receive the appeal within 30 days after the date of the CAO’s
decision. Id. The ARB shall then submit a written report of its findings and recommendations to
the Director, who shall review them and make a final determination of the grievance. Id. at
§ 504.850(d)-(e). An inmate does not exhaust his administrative remedies until the ARB rules upon
his appeal. See id. § 504.850.

                                          DISCUSSION

       Defendant argues that Plaintiff failed to exhaust her administrative remedies because: (1)
she did not timely file a grievance for the claims against him; and (2) the grievance she filed did
not name or otherwise describe him.

I. Timeliness

        Defendant argues that despite Plaintiff’s knowledge that something was wrong with her
wrist and her requests for medical attention following the June 12, 2018 attack, she did not file her
grievance until almost 90 days later.

        Dixon’s grievance procedures provide that a “grievance must be filed with the counselor
or Grievance Officer [ ] within 60 days after the discovery of the incident, occurrence or problem
that gives rise to the grievance.” 20 Ill. Admin. Code § 504.810(a). The parties dispute the
triggering event that would start the 60-day period for Plaintiff to file her grievance. Defendant
argues that Plaintiff’s grievance was untimely because the problem giving rise to her grievance,
namely the medical treatment for her wrist at Dixon, occurred in June 2018 following the attack.
Plaintiff argues that she did not discover that Defendant’s medical care was inadequate until
September 13, 2018 when she was diagnosed with a left wrist fracture. Therefore, Plaintiff argues
that the problem giving rise to her grievance did not occur until September 2018.

      However, the Court must first address the allegations in Plaintiff’s third amended
complaint because “[t]he exhaustion requirement is claim specific. That is, the original grievance

                                                  5
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 6 of 10 PageID #:385




must have alerted the prison to the nature of the wrong for which redress is sought in federal court.
That rule follows common sense – the purpose of the exhaustion requirement is to make sure the
prison learns about the prisoner’s claim, and has a chance to address it before the court gets
involved. Complaining to the prison about one thing – and the court about another – doesn’t serve
that function.” Boyd v. Pfister, No. 18-CV-03275, 2020 WL 6381367, at *7 (N.D. Ill. Oct. 30,
2020) (internal quotation marks and citations omitted). Here, Plaintiff alleges that Defendant failed
to provide her with adequate medical care while at Dixon on two separate occasions: (1) in
June 2018 while she was in segregation before her transfer to Robinson; and (2) in April 2019
when Plaintiff was transferred back to Dixon after she received her fracture diagnosis. The Court
will address each in turn.

       A. April 2019

        Plaintiff filed her grievance in September 2018. However, a grievance cannot exhaust
administrative remedies for conduct that has not yet occurred. See 20 Ill. Admin. Code
§ 504.810(a) (“A grievance must be filed…within 60 days after the discovery of the incident,
occurrence or problem that gives rise to the grievance.”) (emphasis added); Palmer v. Fenoglio,
510 F. App’x 476, 478 (7th Cir. 2013) (finding grievance submitted before plaintiff ever saw
defendant doctor could not have challenged the doctor’s conduct a month later). Therefore,
Plaintiff’s September 18, 2018 grievance cannot exhaust a claim against Dr. Zahtz for failing to
adhere to Dr. Johnson’s fracture diagnosis and recommendation for surgery beginning in
April 2019. Plaintiff testified that she did not file any other grievances regarding medical treatment
for her wrist. Accordingly, she did not timely file a grievance with respect to Defendant’s medical
treatment in April 2019.

       B. June 2018

         As to Defendant’s medical care in June 2018, Plaintiff testified that she did not file a
grievance while a Dixon because she had no knowledge that her wrist was fractured until her
diagnosis in September 2018. Plaintiff testified that before her transfer to Robinson, Dr. Zahtz and
the nurses told her that her wrist was only bruised. Defendant argues that Plaintiff did not need to
wait until she received a definitive diagnosis that her wrist was broken before filing a grievance
because she knew something was wrong with her wrist immediately after the attack in June 2018.
Defendant relies on Eastman v. Larson, No. 3:18-CV-543-NJR-MAB, 2019 WL 5212649 (S.D.
Ill. Oct. 16, 2019), to support this argument. However, this Court finds Eastman distinguishable.

        In Eastman, the plaintiff argued that his grievance, which was filed more than 60 days after
his treatment with the defendant doctor had ceased, was timely because he filed it within 60 days
of being diagnosed with arthritis in his feet and discovering that it could have been caused by the
defendant’s decision to prescribe foam insoles rather than orthopedic braces. The court rejected
this argument and found that “[t]here is no requirement that an inmate have an official diagnosis
before a grievance must be filed. Rather, the inmate must only have notice of the ‘problem’ giving
rise to the grievance.” Eastman, 2019 WL 5212649, at * 3. The court found that the plaintiff
suspected he had arthritis earlier because within two months of receiving his insoles he complained
to the health care unit that they did not work and subsequently made a request to see an orthopedic
specialist because he thought he might have arthritis as a result of not having orthopedic braces.

                                                  6
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 7 of 10 PageID #:386




Accordingly, the court found the plaintiff’s grievance against the defendant untimely because it
was not filed within 60 days of his request for medical care for his suspected arthritis.

         However, in this case Plaintiff had no notice that she was receiving inadequate medical
care for her wrist fracture until she was diagnosed with a fracture in September 2018. See St. v.
Els, No. 17-CV-334-DRH-SCW, 2018 WL 7968904, at *6 (S.D. Ill. July 25, 2018), report and
recommendation adopted, No. 17-CV-334-SMY-MAB, 2019 WL 949175 (S.D. Ill. Feb. 27, 2019)
(“Plaintiff’s grievance indicates that he did not discover that Defendant Els was incorrect in his
diagnosis and prognosis of Plaintiff’s eye condition until he saw Dr. Brummel in 2016. He filed a
grievance within 60 days of that appointment, within the time frame set forth in the administrative
code.”); Watford v. Newbold, No. 3:17-CV-1252-NJR-GCS, 2019 WL 1950401, at *3 (S.D. Ill.
May 2, 2019), reconsideration denied, No. 3:17-CV-1252-NJR-GCS, 2019 WL 6341321 (S.D. Ill.
Nov. 27, 2019) (“Regardless of whether Watford actually had a cavity on tooth #31, he alleges he
discovered Dr. Newbold’s fraudulent concealment of that cavity on May 23, 2016. Thus, his May
24, 2016 grievance was filed within 60 days of his discovery of the incident, occurrence, or
problem that gave rise to the grievance.”). Contrary to Defendant’s argument, Plaintiff is not now
claiming that she had no idea that her wrist was injured. Plaintiff knew her wrist was injured during
the attack and immediately sought medical attention. However, Plaintiff alleges that she was told
by medical staff at Dixon that she only suffered from a bruised wrist. See Weiss v. Barribeau, 853
F.3d 873, 874 (7th Cir. 2017) (“The complaint was rejected as untimely, but the complaint
examiner failed to explain how the complaint could be late given that until his ankle had been x-
rayed Weiss had been told it wasn’t broken.”); Johnson v. Baumhardt, No. 19-CV-983, 2021 WL
3409259, at *4 (E.D. Wis. Aug. 4, 2021) (noting that prison officials should have investigated the
plaintiff’s grievance instead of rejecting it as untimely where the plaintiff was grieving about the
inadequate medical treatment she recently discovered for a knee injury that occurred four years
earlier). Accordingly, Plaintiff testified that despite pain in her wrist, she was under the impression
that it was just a bruise because she was told by Dixon medical staff that there was nothing wrong
with her wrist. Defendant has presented no evidence to show that Plaintiff should have known in
June 2018 that Defendant was providing inadequate medical care for her fractured wrist. Plaintiff’s
wrist injury alone was not sufficient to alert her to Defendant’s possible deliberate indifference
where it is alleged that she was told there was nothing wrong with her wrist. Therefore, this Court
finds that because Plaintiff did not discover that the care Defendant provided might be inadequate
until September 2018, when she learned her wrist was fractured, her grievance relating to the
treatment she received in June 2018 was timely filed. 3

II. Specificity


3
  Plaintiff also testified that she did not file a grievance while at Dixon in June 2018 because the injury to
her wrist rendered her unable to write and Dixon staff did not provide her a grievance form when she
requested one while in segregation. Dixon’s grievance procedures provide that a grievance filed after the
expiration of the 60-day period “shall be considered” if it “was not timely filed for good cause.” 20 Ill.
Admin. Code § 504.810(a); see also Pyles v. Nwaobasi, 829 F.3d at 866 (recognizing that physical
incapacitation and delay resulting from the actions of prison staff as possible bases for good cause) (citation
omitted). Nevertheless, because this Court finds that Plaintiff’s grievance was timely filed, it does not need
to decide whether Plaintiff’s physical incapacitation or Dixon staff’s refusal to provide her with a grievance
form satisfied the good cause necessary to file an untimely grievance.
                                                      7
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 8 of 10 PageID #:387




        Even though this Court finds that Plaintiff’s grievance concerning her medical care in June
of 2018 was timely, it nonetheless suffers from a fatal flaw. As Defendant points out, Plaintiff’s
grievance is focused on the nursing care and does not mention or describe Dr. Zahtz or reference
any alleged misconduct or treatment by him.

       The Seventh Circuit has held that the purpose of the exhaustion requirement is to provide
“prison officials a fair opportunity to address [an inmate’s] complaint.” Maddox v. Love, 655 F.3d
709, 722 (7th Cir. 2011). Plaintiff’s grievance complained about the following events:

           •   she was taken to the health care unit by security staff to have her injuries addressed
               by nursing staff but was ignored when she sought treatment by the nurses
           •   she was not allowed to see the prison doctor
           •   she was given no medical treatment
           •   the nurses at Dixon acted as gatekeepers because they decide who gets to see the
               doctor

        A plain reading of Plaintiff’s grievance makes clear that the subjects of her complaint were
the nurses at Dixon, not Dr. Zahtz. Not only does Plaintiff’s grievance make no mention of
receiving care from Dr. Zahtz or any other doctor, but Plaintiff also affirmatively states she was
not allowed to see the prison doctor. See Palmer v. Fenoglio, No. 10-CV-718-MJR-SCW, 2012
WL 1466562, at *5 (S.D. Ill. Apr. 2, 2012), report and recommendation adopted, No. 10-CV-
0718-MJR, 2012 WL 1466511 (S.D. Ill. Apr. 27, 2012), aff’d, 510 F. App’x 476 (7th Cir. 2013)
(finding that plaintiff failed to exhaust against defendant doctor where the grievance only
referenced meeting with nurses, correctional officers, and the crisis team and plaintiff does not
name or try to describe the doctor and mentions only that he was not allowed to see a doctor).
Plaintiff’s grievance alleged that the nurses should not be allowed to determine who can and cannot
see the doctor and made specific references to the nurses treating her like a “nuisance” and telling
her that her “wrist is just bruised; it will be alright.” Dkt. 48-3 at 2. Such targeted complaints of
the nursing care suggest that Plaintiff was not grieving about a doctor’s care. See Morrow v.
Wexford Health Sources, Inc., No. 3:20-CV-00664-GCS, 2021 WL 3030329, at *5 (S.D. Ill. July
19, 2021) (“Plaintiff’s attribution of blame to one specific individual suggests that he is grieving
only about that individual’s care.”); see also Roberts v. Neal, 745 F.3d 232, 235-36 (7th Cir. 2014)
(affirming the dismissal of a nurse defendant because the plaintiff’s grievance failed to name her,
attempt to describe her, or otherwise indicate that the nurse was the target of the grievance);
Ambrose v. Godinez, 510 Fed. App’x 470, 472 (7th Cir. 2013) (affirming the dismissal of two
defendants where “no grievance mention[ed either defendant] by name or inference”); Houston v.
Jones, No. 14 C 9462, 2015 U.S. Dist. LEXIS 170994, at *13 (N.D. Ill. Dec. 22, 2015) (“[W]here
the grievance form requires an inmate to provide identifying information regarding responsible
officers, and the inmate’s grievance and relevant circumstances do not allow even an inference
that the inmate is complaining of a particular official, the grievance may be insufficient to exhaust
the inmate’s administrative remedies as to that official.”). Because Plaintiff’s grievance focused
exclusively on the nursing care and affirmatively stated that she was not permitted to see a prison
doctor there was no indication or inference in the grievance that Plaintiff was complaining about
Dr. Zahtz’s or any other doctor’s care in June of 2018.



                                                 8
    Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 9 of 10 PageID #:388




        The Seventh Circuit has taken a strict compliance approach with exhaustion, see Dole, 438
F.3d at 809, such that “grievances must contain the sort of information that the administrative
system requires.” Strong v. David, 297 F.3d 646, 649 (7th Cir. 2002). The IDOC grievance form
that Plaintiff filled out instructs inmates to “[p]rovide information including a description of what
happened, when and where it happened, and the name or identifying information for each person
involved.” Dkt. 48-3 at 2. Plaintiff does not dispute that she was aware of Dixon’s grievance
procedures and that her grievance neither names nor describes Dr. Zahtz or the interactions he
allegedly had with her in June of 2018. While it is true that “prisoners need identify names only to
the extent practicable,” Glick v. Walker, 385 F. App’x 579, 582 (7th Cir. 2010), Plaintiff testified
that she knew Dr. Zahtz’s name but did not include him in the grievance because she did not know
how to spell his name. However, if Plaintiff intended to complain about Dr. Zahtz’s conduct she
could have referred to him as “the doctor” or “the prison doctor.” The inability to spell a
defendant’s name does not relieve Plaintiff of the obligation to provide a description of what
happened, when and where it happened or to “include as much descriptive information about the
individual as possible.” 20 Ill. Admin. Code § 504.810(c).

        Finally, even though not cited by either party, this Court is cognizant of the Seventh
Circuit’s decision in Maddox where the court found that the failure to name a defendant “was a
mere technical defect that had no effect on the process and didn’t limit the usefulness of the
exhaustion requirement.” Maddox, 655 F.3d at 722. However, this Court views Maddox as entirely
distinguishable where the grievance form at issue only asked for a brief summary, the prison
responded to the grievance on the merits, and the grievance dealt with an administrative decision
that the court found highly unlikely that the prison would be unaware of who was in charge of that
decision. Id. at 721-22. None of those circumstances are present here. As set forth above, the
grievance form asked for specifics, the grievance was not decided on the merits and based on the
allegations of the grievance, specifically that Plaintiff was not allowed to see a prison doctor, and
it is unlikely that prison officials would be put on notice that Plaintiff was complaining of a
doctor’s treatment.

        Accordingly, the Court finds that Defendant has meet his burden to show that Plaintiff did
not exhaust available administrative remedies with respect to the claims against him in the third
amended complaint. Plaintiff did not file a grievance addressing medical care provided in 2019.
Although Plaintiff timely filed her grievance for the allegedly inadequate medical care she received
in June 2018, she did not sufficiently identify Defendant or his conduct and therefore has not
exhausted her administrative remedies. However, Defendant’s request for dismissal with prejudice
because it is too late for Plaintiff to attempt to exhaust her administrative remedies is denied. The
Seventh Circuit has unequivocally instructed that “all dismissals under § 1997e(a) should be
without prejudice.” Ford, 362 F.3d at 401 (emphasis in original); see also Fluker v. Cty. of
Kankakee, 741 F.3d 787, 791-92 (7th Cir. 2013) (“We have held that dismissals under § 1997e(a)
for failure to exhaust must be without prejudice. This is true even if exhausting administrative
remedies will prove to be impossible....”).




                                                 9
   Case: 3:20-cv-50330 Document #: 60 Filed: 09/01/21 Page 10 of 10 PageID #:389




                                       CONCLUSION

       For the foregoing reasons, it is this Court’s report and recommendation that Plaintiff’s
claims be dismissed without prejudice for failure to exhaust available administrative remedies.



Date: September 1, 2021                    By:     ______________________
                                                   Lisa A. Jensen
                                                   United States Magistrate Judge




                                              10
